Sandels, J.  Estoppel. The parties, plaintiff and defendants, live at the Town of Coal Hill. They, with other citizens, subscribed to a fund to build a city jail. Plaintiff (who was then a member of the town council) and defendants, with other citizens, determined to locate said jail on' school land belonging to the State, adjoining the town, and agreed that whenever the State sold said land they would move the house off to other land, to be provided by the town. At the sale of the lot the Sheriff announced that the house did not go with the land, and plaintiff bought the land with that understanding. Subsequently he acquiesced in the use of the jail by the town. At length he announced that he intended tearing down the jail and constructing near his residence a “ storm house.” Defendants thereupon, at night, moved the jail off plaintiff’s land, and he brought this suit for the alleged trespass. There was verdict and judgment for the defendants, and the plaintiff appealed. A house built upon the land of another, without permission and agreement, becomes part of the realty, but where permission is first obtained and agreement had to that effect, the building remains personalty. Under the facts of this case, plaintiff is estopped to treat the building otherwise than as personalty belonging to the Town of Coal Hill. Affirmed.